Citation Nr: 9922123	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-31 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 RO decision which denied service 
connection for a dental condition.  While the RO decision 
focused on generalized periodontal disease, the present Board 
decision addresses both generalized periodontal disease and 
residuals of trauma to teeth numbers 25 and 26.


FINDINGS OF FACT

1.  The veteran sustained trauma to teeth number 25 and 26 
during service; and these teeth were extracted after service, 
at least in part due to residuals of service trauma.

2.  The veteran has not presented competent evidence of a 
plausible claim for service connection for generalized 
periodontal disease.


CONCLUSIONS OF LAW

1.  Residuals of trauma to teeth numbers 25 and 26 were 
incurred in service, and the veteran is eligible for Class 
II(a) VA outpatient dental treatment for residuals of trauma 
to these teeth.  38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.381 (1998, and 64 Fed.Reg. 30392 (1999)); 
38 C.F.R. § 17.161(c) (1998).  

2.  The veteran's claim for service connection for 
generalized periodontal disease is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Background

The veteran served on active duty in the Army from January 
1975 to January 1995.  His service dental records show that 
he received extensive dental treatment for a variety of 
conditions, including caries and periodontal disease.  In May 
1988 he sustained trauma to teeth numbers 25 and 26.  It was 
noted that there was a fracture of the alveolar arch and 
mobility, and the teeth had to be repositioned.  These teeth 
were treated with an arch wire (splint) to adjacent teeth.  
An August 1994 dental consultation reported the veteran had a 
long history of periodontal problems.  It was noted that he 
had trauma to teeth numbers 25 and 26, but had not received 
endodontic therapy of either tooth.  Examination showed 
advanced generalized periodontitis.  The prognosis for teeth 
1, 2, 3, 7, 14, 19, 21, 25, 26, 27, and 30 was considered 
poor.  The dentist stated that a few of the teeth could be 
maintained with treatment, but without treatment a strong 
consideration should be made for extraction of most of the 
questionable teeth with replacement dentures.  On the 
veteran's discharge document (DD Form 214), it was noted that 
all dental treatment had not been completed 90 days prior to 
service separation.  

An April 1995 VA dental examination noted severe periodontal 
diagnosis with gingival inflammation and missing teeth; all 
recommended dental treatment was approved including the 
extraction of 10 teeth (including teeth numbers 23-26) and 
the placement with dentures.  VA outpatient dental treatment 
records show that he was advised of the approved VA treatment 
plan and consented to extraction of teeth (performed in April 
and May 1995) and the fabrication of a mandibular prosthesis.  
The last treatment of record was in June 1995.  (The veteran 
does not allege that the VA approved treatment was not 
completed.)  Records show the VA treatment in 1995 was on a 
Class II eligibility basis without formal rating action.

In May 1995 the veteran filed a claim requesting "long term 
dental treatment" from the VA for his periodontal disease.  
He claimed he was not provided proper dental treatment during 
service, and that if he were given extended dental treatment 
then it would not be necessary to have some of his teeth 
extracted.  The veteran noted he was currently finishing one-
time VA treatment for his dental condtion, but he felt he 
should have ongoing VA dental care in the future.

The veteran testified at a hearing at the RO in June 1998.  
He asserted that he should receive continuing VA outpatient 
dental treatment for periodontal disease because he had 
received inadequate treatment during service.  It was noted 
that after service he received one-time VA treatment, 
including extractions and dentures, but he felt the VA should 
provide any necessary future treatment such as adjusting 
dentures and performing any needed additional extractions.  
He noted that he had also received some private care for his 
periodontal disease, and he felt the VA should reimburse him 
for related expenses.  The veteran also related that during 
service teeth numbers 25 and 26 were knocked out when he was 
struck by an elbow during a sporting event, and the teeth 
were reinserted and treated at that time and subsequently.

II Analysis

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment.  38 C.F.R. § 4.149 (1998).  
Effective June 8, 1999, the foregoing regulations were 
combined into a new version of 38 C.F.R. § 3.381, but there 
has been no substantive change in the legal provisions which 
would affect the present case.  See 64 Fed. Reg. 30392 
(1999).  

There are various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for a non-compensable service-connected 
dental condition, subject to other condition including timely 
application for treatment after service (Class II 
eligibility); those having a noncompensable service-connected 
dental condition adjudicated as resulting from a combat wound 
or other service trauma (Class II(a) eligibility); etc.  38 
U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 C.F.R. § 17.161 
(1998).

The veteran sustained trauma to teeth numbers 25 and 26 
during service and had chronic residuals of such trauma.  
Dental records show these teeth were extracted after service 
and such was at least partly due to residuals of service 
trauma.  As the veteran has residuals of service trauma to 
teeth numbers 25 and 26, and as service connection for a 
dental condition due to trauma is a basis for eligibility for 
perpetual VA outpatient treatment, service connection is 
warranted for residuals of this dental trauma to teeth 
numbers 25 and 26.  The veteran is thus eligible for 
perpetual Class II(a) VA outpatient dental treatment for 
residuals of trauma to teeth numbers 25 and 26.  38 U.S.C.A. 
§ 1712(a)(1)(C) (West 1991 & Supp. 1999); 38 C.F.R. § 
17.161(c) (1998).

As to generalized periodontal disease of other teeth, the 
medical records show such began in service.  The veteran has 
already received a complete episode of one-time Class II VA 
outpatient dental treatment for the condition; such was 
provided without formal RO rating action on service 
connection, based on dental judgment at the VA clinic that 
the condition originated in service.  38 C.F.R. § 17.162 
(1998).  However, a formal grant of service connection for 
periodontal disease at this point wound not lead to 
compensation, additional treatment eligibility, or 
entitlement to reimbursement of private dental expenses, and 
under such circumstances the claim for service connection is 
implausible and not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Woodson v. Brown, 8 Vet.App. 352 (1995), aff'd 
87 F. 3d 1304 (Fed.Cir. 1996).  Periodontal disease and 
associated replaceable missing teeth are considered 
nondisabling and compensation for such is prohibited.  
38 C.F.R. § 4.149 (1998); 64 Fed.Reg. 30392 (1999); 38 C.F.R. 
§ 4.150 (1998).  As periodontal disease is noncompensable, 
there would be no eligibility for Class I treatment; as the 
veteran has already received the permitted one-time Class II 
treatment, there is no further eligibility under this 
category; since there is no medical evidence to link 
generalized periodontal disease to service trauma, there is 
no plausible basis for Class II(a) treatment; and there is no 
evidence to suggest eligibility for treatment of this 
condition under any other category.  38 U.S.C.A. § 1712 (West 
1991 & Supp. 1999); 38 C.F.R. § 17.161 (1998).  Thus, the 
claim for service connection for generalized periodontal 
disese must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Woodson, supra.


ORDER

Service connection for residuals of dental trauma to teeth 
number 25 and 26, with eligibility for Class II(a) VA 
outpatient dental treatment for such condition, is granted.

Service connection for generalized periodontal disease is 
denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

